FILED
                            NOT FOR PUBLICATION                              MAY 27 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOHN CABALES,                                     No. 07-16403

               Petitioner - Appellant,            D.C. No. CV-06-06673-MHP

  v.
                                                  MEMORANDUM *
ROBERT AYERS, Jr. and BILL
LOCKYER, Attorney General,

               Respondents - Appellees.



                   Appeal from the United States District Court
                       for the Northern District of California
                  Marilyn H. Patel, Senior District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       California state prisoner, John Cabales, appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 petition. We dismiss.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cabales contends that the Board of Parole Hearings’ 2005 decision to deny

him parole was not supported by “some evidence” and therefore violated his due

process rights. After the briefing was completed in this case, this court held that a

certificate of appealability (“COA”) is required to challenge the denial of parole.

See Hayward v. Marshall, 603 F.3d 546, 554-55 (9th Cir. 2010) (en banc). Now

the Supreme Court has held that the only federal right at issue when there is a

liberty interest in parole is procedural, and the only proper inquiry is what process

the inmate received, not whether the state court decided the case correctly. See

Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011) (per curiam). Because Cabales

raises no procedural challenges regarding his parole hearing, a COA may not issue

on this claim, and we dismiss the appeal for lack of jurisdiction. See 28 U.S.C.

§ 2253(c)(2).

      Further, because Cabales has not made a substantial showing of the denial of

a constitutional right on his other claims, we decline to certify those claims.

      DISMISSED.




                                           2                                      07-16403